Citation Nr: 0829326	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1992 to June 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
claim of entitlement to a TDIU rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2007).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2007).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the veteran is service-connected for multiple 
disabilities.  The veteran's disabilities that warrant a 
compensable rating include:  residuals of right total hip 
replacement evaluated as 50 percent disabling; left 
nephrectomy evaluated as 30 percent disabling; residuals of 
right ankle fracture evaluated as 10 percent disabling; 
hypertension evaluated as 10 percent disabling; scoliosis, 
lumbar spine associated with residuals of right total hip 
replacement evaluated as 10 percent disabling; and chronic 
right knee pain evaluated as 10 percent disabling.  The 
combined evaluation assigned to include all of the veteran's 
compensable service-connected disabilities is 80 percent, 
effective March 28, 2005.  The veteran thus meets the 
percentage criteria laid out in 38 C.F.R. § 4.16(b).

The question is whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  From record of employment 
dated in November 2005, it appears that as of January 2005, 
the veteran was employed at least on a limited basis.  It is 
unclear from the record if the veteran is still employed on a 
limited basis, or if the veteran had periods of employment 
from January 2005 to the present.  In this regard, the Board 
finds that the record requires clarification, and the RO 
should seek such from the veteran.  

In a November 2006 deferral of the TDIU issue, the RO 
requested any completed training feasibility studies 
conducted for the purposes of vocational rehabilitation.  A 
Supplemental Statement of the Case dated in December 2006 
indicates that the veteran's vocational rehabilitation folder 
for the period from September 2005 through July 1996 had been 
reviewed by the RO.  However, the vocational rehabilitation 
folder has not been associated with the claims file.  While 
the RO has reviewed the records associated with the veteran's 
vocational rehabilitation, because these records may include 
evidence pertinent to his claim and the Board must evaluate 
his entitlement to a TDIU rating on a de novo basis, these 
records must be obtained.  VA records should be obtained, if 
available.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  As such, the 
RO should take the appropriate steps on remand to associate 
these records with the claims file.

Next, VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the 
veteran was last afforded a VA examination in August 2005, a 
new examination is in order so that the current severity of 
the veteran's service-connected disabilities may be 
evaluated.  

Further, it appears that the veteran underwent hip revision 
surgery after the August 2005 VA examination.  A private 
treatment record dated in July 2007 reveals that the veteran 
was treated at a private facility for a pulmonary embolism.  
At the time of treatment, a "recent right total hip 
revision" was listed as one of the admitting diagnoses.  
However, treatment records related to a recent hip revision 
surgery are not of record.  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R.     
§ 19.9(a)(1) (2007).  

Upon VA examination in August 2005, the examiner opined that 
the veteran will have difficulty doing any type of extended 
sitting or any type of laboring job. However, the VA examiner 
did not state whether that difficulty doing any type of 
extended sitting or any type of laboring job rendered the 
veteran unemployable.   Because it is unclear to the Board 
whether the veteran is unable to work as a result of his 
service- connected disabilities alone, the prudent and 
thorough course of action is to afford the veteran a social 
and industrial survey on remand, to ascertain the impact of 
his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the veteran's employment 
history, if any, from January 2005 to the 
present.   

2.  Associate with the claims file the 
veteran's vocational rehabilitation 
folder.  

3.  Obtain and associate with the 
claims file the veteran's private 
treatment records where the veteran was 
treated in July 2007 for a pulmonary 
embolism and reported a recent hip 
revision, Saint Francis Medical Center 
in Cape Girardeau, Missouri.   Request 
records pertaining to treatment of the 
veteran's service-connected 
disabilities, specifically a recent hip 
revision, dated from August 2005 to the 
present.  

4.  Obtain and associate with the 
claims file the veteran's treatment 
records from the Poplar Bluff, Missouri 
VA Medical Center pertaining to 
treatment of the veteran's service-
connected disabilities, specifically a 
recent hip revision, dated from August 
2005 to the present.  

5.  After the additional treatment 
records have been associated with the 
veteran's claim file, schedule the 
veteran for an examination to determine 
the current severity of each of his 
service-connected disabilities, to 
include:  residuals of right total hip 
replacement; left nephrectomy; residuals 
of right ankle fracture; hypertension; 
scoliosis, lumbar spine associated with 
residuals of right total hip replacement; 
and chronic right knee pain.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
indicated tests should be conducted.  A 
complete rationale for any findings and 
opinions expressed should be included in 
the examination report.

The examiner should note all relevant 
pathology associated with each of the 
veteran's service-connected disabilities.  
In particular, the examiner should opine 
as to the increase, if any, of the 
severity of each of the veteran's 
service-connected disabilities from the 
date of the last VA examination in August 
2005 to the present.
The VA examiner should offer an opinion 
as to the impact of his service-
connected disabilities, both singly and 
jointly, on his unemployability and 
whether the veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
rationale for all opinions must be 
stated adequately.
      
The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examinations, pursuant 
to 38 C.F.R. § 3.655 (2007).  The file 
must be properly documented regarding 
any notifications to the veteran as to 
the scheduled examinations.

6.  Then, after ensuring any other 
necessary development has been 
completed, the RO/AMC should 
readjudicate the claim for TDIU.  
Provide the veteran with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

